MARVIN, District Judge.
This bark, laden with an assorted cargo, on the night of the 7th of January, *ran ashore on that part of *947the Florida reef known as the “American Shoal,” situated about twenty miles from this port The weather was tempestuous and the sea very high Early in the morning of the 8th the captain cut away his masts to ease the vessel, and threw over-hoard a considerable quantity of cargo, hoping to save the bark, llut notwithstanding this, she bilged and became a total loss. On the morning of the 8th the libellant •Greene, master of the schooner Euphemia, arrived at the wreck, but was unable to ■board her because of the high sea and break•ers. He lay to, off and on, near the wreck, ■during the day. In the afternoon three other wrecking vessels, making four in all, carrying forty-nine men, arrived at the wreck, and Lowe, master of the Relámpago, succeeded, with much difficulty and personal ■danger, in getting on board. None of the ■other wreckers were able to get on board. •On the 9th, the weather having somewhat moderated, the wreckers boarded, and commenced saving cargo and materials. They •saved, in cargo and materials, in value, $31,-'-S52.77. Of this aniount $31,219.98 was saved by the four large wrecking vessels and crews, and the one-third thereof, less one-third of the costs and expenses of this suit, and the wharfage, storage and bills for labor, is -deemed a reasonable salvage. .The remainder of the first-mentioned sum was saved by small boats, which will be noticed in the decree.
It is ordered, adjudged and decreed, that the four large vessels and crews named in the libel recover, for their salvage, the one-third of the value of the property saved by them, after deducting from the amount the -costs and expenses of this suit, the wharf-age, storage and bills for labor in storing the cargo, and that upon the payment thereof the marshal restore the cargo remaining unsold to the master, for and on account of whom it may concern. That there be allowed to the owners and crews of the boats Waterwitch ana Union $103.98, being sixty per cent, on the amount saved by them; and to the boat Union alone $13.80; to Wall ■$22.S7; to O. F. Thompson $106.52; to Wm. Dennis $41.12; Stevens $24.56; to Baker ■$3.25; to Geiger, for bringing down the boat and men, $10, — being the salvage on materials and packages of goods picked up at :sea and on shore.